This is an appeal by the excise board of Beckham county from a judgment of the Court of Tax Review sustaining a protest of the Chicago, Rock Island  Pacific Railway Company against certain estimates and appropriations and making a tax levy therefor by the excise board of Beckham county for the year 1928 and 1929.
The judgment appealed from was rendered on the 30th day of January, 1929, and filed with the State Auditor on the 13th day of February, 1929. A transcript of the proceedings before the Court of Tax Review was, by the State Auditor, filed in the Supreme Court on February 23, 1929, and the petition in error was not filed in the Supreme Court until the 8th day of May, 1929.
The facts in this case are analogous to the facts in the case of In re Magnolia Petroleum Co., No. 20165, opinion filed May 28, 1929, 137 Okla. ___, except in this case the petition in error has been filed, but was not filed within the 10 days required by Initiative Act No. 100. In the case of Dill v. Marks, 53 Okla. 142, 155 P. 521, this court held:
"The filing of a petition in error 8 days after the expiration of the period for filing the same did not vest this court with jurisdiction."
In the case of In re Magnolia Petroleum Co., supra, this court announced the rule that:
"That portion of Initiative Act No. 100 requiring the party appealing to file in said cause with the Clerk of the Supreme Court a petition in error within ten days after the filing of the transcript on appeal, is mandatory, and where the same is not complied with, the appeal will be dismissed by this court upon its attention being called thereto."
Applying the rule announced in the cases above cited, this court is without jurisdiction over the subject-matter of the action, and upon motion of the appellee the appeal is dismissed.